In the
    United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-4168
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

AMANDA WORTMAN,
                                       Defendant-Appellant.
                        ____________
           Appeal from the United States District Court
                for the Southern District of Illinois.
        No. 05-CR-40024-002-JPG—J. Phil Gilbert, Judge.
                        ____________
        ARGUED APRIL 6, 2007—DECIDED JUNE 8, 2007
                      ____________


    Before POSNER, FLAUM, and EVANS, Circuit Judges.
  FLAUM, Circuit Judge.       A jury convicted Amanda
Wortman of knowingly altering, destroying, and mutilat-
ing a tangible object with the intent to impede, obstruct,
and influence the investigation of a matter within the
jurisdiction of the Federal Bureau of Investigation (FBI),
in violation of 18 U.S.C. § 1519.1 She claims that the
government’s evidence against her was insufficient. For


1
  We note that Wortman’s indictment used the word “and,”
though the statute uses the word “or.” The discrepancy has no
bearing on our decision, however, because it only increased
the government’s burden of proof.
2                                               No. 06-4168

the following reasons, the Court affirms Wortman’s
conviction.


                     I. Background
  Wortman owes her conviction in this case to a former
boyfriend, Ryan McDonald, who the FBI, in February
2005, suspected of possessing child pornography. She
became involved in the investigation after the FBI discov-
ered that McDonald had been using Wortman’s mother’s
computer to view illegal images, and three FBI agents
arrived at Wortman’s mother’s home wanting to search
her computer’s hard-drive.
  Wortman drove to her mother’s home as soon as she
learned that the agents were there, and the agents began
questioning her about McDonald’s interest in child pornog-
raphy. She told them that she tried to stay out of that
part of McDonald’s life but provided a handwritten state-
ment that said,
    We have had discussions in the past about thoughts
    that he has had about wanting to do certain activities
    with 11-12 yr olds when he was like 14-15 yrs old . . . .
    We have discussed on several occassions [sic] my
    recurring problems or feelings that he may still have
    about wanting to any [sic] activities with children and
    he has told me that he would never touch his daughter
    or any other child in any inappropriate manner.
  Later that day, Wortman took the agents to the resi-
dence that she shared with McDonald, and McDonald
showed up about ten minutes later. He admitted to the
agents that he had accessed child pornography from the
Internet and gave the agents computer discs and printed
pages that contained child pornography. He also told
them that he had lent three compact discs (CDs), one
containing child pornography, to Stanley Tuttle, a man
No. 06-4168                                                3

who lived above Wortman’s place of employment. The
agents told McDonald not to tamper with, retrieve, or
destroy any of the CDs that he had lent to Tuttle.
  After the agents finished their discussion with
McReynolds, they drove to Tuttle’s home. By this time,
Wortman was back at work, so the agents asked her to
phone Tuttle’s residence. Tuttle was not in his apartment,
however, so the agents instructed Wortman not to do
anything with the CDs and drove off.
  When Wortman came home from work, she and McDon-
ald spoke about the day’s events and discussed going to
Tuttle’s residence to retrieve the CD that contained child
pornography. McDonald said that he knew he was not
supposed to do anything with the CD, but “really didn’t
want to leave it there either.” Eventually, Wortman and
McDonald decided to disobey the agents’ instructions
and drove to Tuttle’s residence. McDonald called Rebecca
Neville, Tuttle’s girlfriend, and asked her to open the
door to Tuttle’s apartment. He told her that the FBI had
visited him and that he needed to retrieve a CD from the
apartment.
  Inside Tuttle’s apartment, McDonald found the three
CDs in question and determined which one contained
child pornography. At trial, he testified that the follow-
ing occurred once he found the CD that he was looking for:
   I put the other two [CDs] in my pocket, and I took that
   one and I said, “Okay. This is the one.” I said, “I don’t
   want it.” And I flexed it in my hand like I was going to
   break it, but I was afraid it would break and cut my
   hand so I said, “I don’t want it.” And I wiped it off. And
   then Amanda took it and said, “I will show you how it’s
   done.” And she snapped it in her fingers.
As he left Tuttle’s apartment, McDonald told Neville to
get rid of the broken CD because he did not want or need
it.
4                                               No. 06-4168

  At trial, Wortman admitted breaking the CD, but
claimed that the agents never told her not to touch the
CDs in Tuttle’s apartment. She also testified that she
broke the CD because she was upset and wanted to leave
the apartment as quickly as possible. She said that there
was marijuana in Tuttle’s apartment and that she was
afraid that if the FBI agents discovered her there, they
would suspect her of being involved with drugs.
  The day after Wortman broke the CD, the agents spoke
with Tuttle. He told them that there was a broken CD in
his home, and the agents told him to take it to the local
sheriff ’s office. He picked up the pieces of the CD and gave
them to Neville, who did as the agents instructed.
  A week later, Neville assisted law enforcement by
participating in a recorded phone conversation with
Wortman. During the call, Neville told Wortman that the
FBI had been asking her why Wortman broke the CD.
Wortman told Neville to tell the agents that she did not
know why Wortman broke the CD or that Wortman
accidentally stepped on it.
  After a two-day trial, the jury found Wortman guilty, and
the district court sentenced her to one year and one day
in prison.


                       II. Analysis
  “Defendants challenging the quantum of evidence
supporting a jury verdict face a daunting task.” United
States v. Luster, 480 F.3d 551, 555 (7th Cir. 2007). When
assessing the sufficiency of the evidence, the Court
draws all reasonable inferences in the prosecution’s
favor and affirms if any rational jury could have found
the elements of the crime beyond a reasonable doubt. See
United States v. Hicks, 368 F.3d 801, 804-05 (7th Cir.
2004). Despite this difficult standard, Wortman argues
No. 06-4168                                              5

that no jury reasonably could have found that she in-
tended to obstruct the FBI’s investigation when she broke
the CD.
  Title 18, Section 1519 of the United States Code reads
as follows:
   Whoever knowingly alters, destroys, mutilates, con-
   ceals, covers up, falsifies, or makes a false entry in
   any record, document, or tangible object with the
   intent to impede, obstruct, or influence the investiga-
   tion or proper administration of any matter within the
   jurisdiction of any department or agency of the United
   States . . . shall be fined under this title, imprisoned
   not more than 20 years, or both.
Wortman argues that she could not have formed the
requisite intent to obstruct the FBI’s investigation be-
cause McDonald was the center of the investigation and
because he took the lead role in their plan to hunt down
the CD and destroy it. She notes that it was McDonald’s
idea to look for the CD, that McDonald searched for the
CD once they arrived at Tuttle’s apartment, and that
McDonald was the first person who attempted to break
the CD. She further explains that she never intended to
impede the FBI’s investigation and that she only broke
the CD because she was frustrated and wanted to leave
Tuttle’s apartment.
  Wortman’s argument manifests her confusion about the
standard we apply when reviewing the sufficiency of the
evidence. We do not reverse a conviction if a reasonable
jury could have acquitted a defendant, we only reverse if
the jury was obliged to acquit the defendant. See United
States v. Olson, 450 F.3d 655, 664 (7th Cir. 2006); United
States v. Harris, 271 F.3d 690, 704 (7th Cir. 2001). It is
true, in this case, that if the jury believed Wortman’s
testimony, it may have concluded that she did not intend
to impede the FBI’s investigation. Perhaps, as Wortman
6                                                  No. 06-4168

maintains, she broke the CD because she wanted to leave
Tuttle’s apartment or because she was frustrated. Maybe
her act had nothing to do with the FBI and everything
to do with her emotional state at the time.
  On the other hand, the circumstantial evidence could tell
a different story. At trial, the government offered testi-
mony that Wortman broke the CD after learning that the
FBI suspected her boyfriend of illegally possessing child
pornography and after FBI agents explicitly told her not
to touch the CDs. It also offered evidence that Wortman
accompanied McDonald to Tuttle’s apartment knowing
that he wanted to destroy incriminating evidence. Finally,
the government played a recorded conversation in which
Wortman asked Neville to lie to FBI agents in an attempt
to conceal what Wortman had done.2
  This course of events suggests a woman fixed on keeping
her boyfriend out of prison, even if it meant destroying
evidence. Though Wortman characterizes her act as
something done “in the heat of the moment,” a reasonable
jury could, and did, disagree. Consequently, the evidence
was sufficient to support her conviction.


                      III. Conclusion
  For these reasons, the Court AFFIRMS Wortman’s
conviction.




2
   Despite Wortman’s protestations to the contrary, this con-
versation was also evidence of her intent at the time she broke
the CD. See United States v. Ryan, 213 F.3d 347, 350-51 (7th Cir.
2000) (holding that a defendant’s attempt to conceal her crime
is circumstantial evidence of her intent at the time she commit-
ted the act).
No. 06-4168                                               7

  EVANS, Circuit Judge, dissenting. Amanda Wortman
made several mistakes, but her biggest, by far, was getting
mixed up with Ryan McDonald. It seems reasonable to
suspect that most women want to steer clear of guys who
possess kiddie porn and harbored “thoughts . . . about
wanting to do certain things with children.” But not
Wortman. And to top it off, McDonald was a wimp. He
was “afraid” to break the CD because, as he said, he
feared it might “cut my hand.” If having poor judgment in
picking a boyfriend was a crime, Wortman would be
guilty as charged. But that is not what the government, in
what to me looks like a poor exercise of its vast prosecuto-
rial discretion, charged her with. Because I believe the
evidence failed, as a matter of law, to demonstrate that
Wortman had the requisite intent to violate 18 U.S.C.
§ 1519 when, in the heat of the moment, she snatched the
CD from McDonald and did what he was too afraid to do,
I would reverse her conviction.
  I think the evidence falls short of establishing that
Wortman intended to “willfully destroy evidence or impede
a federal investigation” by what she did, and under the
circumstances she did it, in this case. McDonald, not
Wortman, decided to go to Tuttle’s apartment to look
for the CDs and took back roads so he would not be
followed. McDonald, not Wortman, knocked on Josh’s door
to use Josh’s phone to call Becky to come let him in to
Tuttle’s apartment. McDonald, not Wortman, searched
through Tuttle’s apartment looking for the CDs. McDon-
ald, not Wortman, attempted to review the contents of the
CDs on the computer and DVD in order to figure out which
CD he wanted to destroy. McDonald, not Wortman, made
the initial attempt to break the CD. It was McDonald, not
Wortman, who was attempting to “willfully destroy
evidence or impede a federal investigation.” Wortman, as
I see the evidence, did not form any intent related to the
FBI investigation of McDonald. Her conduct was in the
8                                           No. 06-4168

heat of the moment related to McDonald’s specific intent
to find and destroy the CD. McDonald used Wortman, in
much the same way as he might have used a hammer, to
accomplish his goal. Wortman’s intent, it seems out of
frustration, was to simply do something her wimpy
boyfriend was too afraid to do himself because he didn’t
want to get hurt.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                  USCA-02-C-0072—6-8-07